Citation Nr: 0812400	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Baltimore, Maryland, which, in pertinent part, denied 
service connection for liver disease.  The issue has since 
been recharacterized to better reflect the veteran's stated 
interests.
 
During the pendency of the appeal, service connection for 
depression was granted by a rating decision dated in June 
2007.  The grant of service connection is the maximum benefit 
in such a claim.  The issue is no longer before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before the undersigned at a March 2008 
hearing at the VA Central Office in Washington, D.C.  A 
transcript has been associated with the file.


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's hepatitis C and any in service risk 
factors, and any inservice abdominal pain, nausea and 
vomiting.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  A September 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in September 2005, 
he was provided over a year to respond with additional 
argument and evidence and the claim was readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran in December 2006 and June 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hepatitis C can be directly 
attributed to service.  Further examination or opinion is not 
needed on the hepatitis claim because, at a minimum, the 
preponderance of the persuasive and competent evidence is 
against a finding that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has hepatitis C as a result of 
numerous risk factors of exposure he had during active 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's VA treatment records show that he has a current 
diagnosis of hepatitis C.  The records also state that the 
initial diagnosis was offered in 1996, several years after 
service.  The Board is satisfied with the evidence of current 
disability.  See id.  

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's current diagnosis of hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2007).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2007) (regarding service connection 
where disability or death is a result of abuse of drugs.).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2007).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2007).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2007).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The veteran has testified before the undersigned that he has 
several of the risk factors discussed above.  Specifically, 
the veteran claims to have had blood transfusions before 
1992, high-risk sexual activity, accidental exposure while a 
health care worker, and percutaneous exposure through body 
piercing.  See VBA letter 211B (98-110) November 30, 1998, 
supra.  The Board notes that the veteran's service medical 
records indicate a preservice surgery and a tooth extraction 
in May 1989, though no blood transfusions were reported.  The 
veteran's DD214 indicates a medical specialty as his 
occupation during service.  He has testified that he was 
exposed to the blood of several service members as a result 
of such service.  The veteran also reported unprotected and 
high risk sexual activity during service.  Finally, the 
veteran has acknowledged that he used cocaine during service, 
though he denied intranasal or intravenous use.

The veteran's VA treatment records also show that the veteran 
has a significant post service history of drug abuse.  The 
veteran's records do not specify the extent or nature of the 
drug abuse; however, the Board notes that the presence of a 
hepatitis C risk factor after service weighs against the 
claim.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's DD214 indicates that the veteran had a medical 
specialty, the veteran's service personnel records described 
his duties as "litter bearer."  The veteran's records do 
not show completion of medical training courses.  
Accordingly, the Board finds that the veteran is competent to 
report his risk factors but not to offer a competent medical 
opinion.  See id.  

The veteran has argued that his hepatitis C manifested during 
service.  He had several complaints at sick call in February, 
April, July and August 1987 of abdominal pain, nausea and 
vomiting.  At the time, the veteran was diagnosed with 
gastritis and gastroenteritis.  The veteran's basis for 
offering his opinion is not of record and his own competency 
for offering such an opinion has not been established by the 
record, as discussed.  The veteran was treated by a doctor on 
each of these occasions.  There is no rule out diagnosis or 
screening tests of record that would suggest a liver disorder 
was considered by his treating physicians.  The Board finds 
that these incidents of pain, nausea and vomiting were 
gastritis and gastroenteritis, unrelated to hepatitis.  

To determine whether the veteran's inservice risk factors 
could be the source of his exposure to and subsequent 
hepatitis C infection, the RO ordered a VA examination, which 
was performed in May 2007.  The examiner reviewed the 
veteran's medical records, both service and VA and took a 
history from the veteran.  In light of the evidence, the 
examiner concluded that an opinion regarding the possibility 
of a relationship between the veteran's inservice risk 
factors and his hepatitis C would be speculative.  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  There is no competent medical evidence to the 
contrary of this opinion.  

The Board finds that the veteran's hepatitis C was not 
incurred in service.  The May 2007 VA examination opinion is 
the sole, competent medical opinion of record.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that 
competent medical evidence can be provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The veteran, 
who is an effective layman, is not competent to offer 
contrary evidence.  See Espiritu, supra.  Seven years elapsed 
between the end of the veteran's service and initial 
diagnosis.  Given that the examiner's opinion indicates that 
a determination that the veteran contracted hepatitis C 
during service is speculative and the inservice complaints 
were diagnosed as gastritis and gastroenteritis, the Board 
finds that the evidence in favor of the claim does not rise 
to the level of equipoise.  Accordingly, it is not necessary 
to address whether service connection is precluded due to 
willful misconduct as discussed above.  Without a nexus 
between service and the current disability, the claim must 
fail.  See Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


